Citation Nr: 1733582	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis.

2.  Entitlement to service connection for left shoulder arthritis.

3.  Entitlement to service connection for a generalized arthritis condition. 

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for right flatfoot.

6.  Entitlement to service connection for left flatfoot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1974 to April 1976.  He had an additional period of service in the Navy from October 1978 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for bilateral flatfoot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder arthritis is not linked to disease or injury incurred or aggravated in active service. 

2.  The Veteran's left shoulder arthritis is not linked to disease or injury incurred or aggravated in active service. 

3.  The Veteran's generalized arthritis condition is not linked to disease or injury incurred or aggravated in active service. 

4.  The Veteran's back condition is not linked to disease or injury incurred or aggravated in active service, and was not caused or aggravated by service-connected frostbite residuals of the bilateral feet. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder arthritis are not satisfied.  §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for left shoulder arthritis are not satisfied.  §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a generalized arthritis condition are not satisfied.  §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a back condition, including degenerative disc and joint disease of the lumbar spine, are not satisfied.  §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Merits of Appeal

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity of symptoms is shown, evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39; 38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Right and Left Shoulder Arthritis

The Veteran seeks entitlement to service connection for right shoulder arthritis.  He states that it is secondary to frostbite of his feet.  See October 12, 2010 VA Form 21-4138.  Specifically, he states that around 1977, arthritis spread to every part in his body, including his shoulders.  See October 27, 2010 VA Form 21-4138.  For the following reasons, the Board finds that service connection is not established. 

The preponderance of the evidence shows that the Veteran's bilateral shoulder arthritis, which was diagnosed in a May 2013 VA examination report, is not linked to service-connected cold injury residuals of the feet or otherwise linked to active service.  Chronic effects of cold exposure include arthritis or other bone abnormalities.  VBA Manual M21-1, III.iv.4.E.4.c.  The service treatment records show that the Veteran had cold exposure and sustained cold injuries to the feet.  Service connection for cold injury residuals of the feet has been awarded.  

However, the evidence shows that the Veteran only sustained cold injuries to the feet during service.  The evidence does not show that the Veteran sustained cold injuries of the shoulders.  Moreover, the Veteran does not state that he had cold injuries of the shoulders, but rather that the cold injuries of the feet set in motion an arthritic process involving various joints, including the shoulders. 

The Veteran underwent a VA examination to assess cold injury residuals in May 2013.  In the examination report, the examiner opined that the Veteran's arthritis of the shoulders and other areas was less likely than not related to his cold injury residuals of the feet.  The examiner explained that symptoms of cold injury to the feet initially resolved by 1980, and that after resolution the Veteran gradually developed symptoms in other joints, including the back, knees, and shoulders.  During their development, the Veteran was not having any other symptoms related to his feet, such as alteration of gait, which could possibly change the biomechanical forces on the joints and cause their deterioration.  The examiner further stated that the Veteran's general arthritic condition, which was now diagnosed as fibromyalgia, was a distinct condition and not related to previous cold injuries or biomechanical factors.  

The examiner's opinion is consistent with and accounts for the relevant evidence of record.  The February 1976 separation examination report for the Veteran's first period of service reflects that the Veteran's feet were evaluated as normal.  The September 1978 enlistment report of history for the Veteran's second period of service reflects that the Veteran reported leg cramps after heavy exercise (he was a middle distance runner).  He also reported foot trouble due to frostbite that lasted for six months.  It was noted that there were no further problems since rehabilitation.  The September 1978 enlistment examination report and April 1980 separation examination report reflect that the Veteran's feet were clinically evaluated as normal. 

Post-service private treatment records do not show problems with the Veteran's feet or an altered gait associated with his feet.  Although more recent evidence, including a May 2013 VA examination report, reflects an altered gait, this has not been attributed to his service-connected foot disabilities.  The May 2013 VA examination report shows that the Veteran mostly used a cane for his back and knee conditions, although also for his foot pain.  This alone does not show that his service-connected foot disabilities altered his gait so as to affect his joints. 

The May 2013 VA opinion is highly probative, as it represents the informed conclusions of a medical professional based on review of the Veteran's medical history, and are supported by specific explanations.  It carries more weight than the Veteran's unsupported lay opinion with respect to whether cold injury residuals, either directly or via injuries to the feet, caused arthritis of the shoulders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Moreover, the Veteran's opinion that his cold injuries triggered an arthritic process that spread to various joints including the shoulders is not competent evidence, as this is a medical determination that is too complex to be made based on lay observation alone, given the gradual and occult nature of this process.  See Jandreau, 492 F. 3d at 1376-77.  Thus, his opinion on this issue lacks probative value.  The Board has already explained that it does not find it credible that the Veteran had arthritic pains ever since service separation. 

Accordingly, service connection for arthritis of the shoulders as secondary to service-connected cold injury residuals of the feet, or directly linked to cold exposure, is not established.  See 38 C.F.R. § 3.310.  

The Board has also considered whether the Veteran's current right shoulder arthritis is related to a complaint of right shoulder pain in service.  In this regard, the service treatment records show that in September 1975, prior to the Veteran's cold exposure, he reported occasional aching of the right shoulder.  The pain had been present for four to five years.  He related a history of a dislocated shoulder.  The diagnosis was arthritic pain secondary to old trauma, accompanied by a question mark to indicate the provisional, uncertain nature of the diagnosis.  Another entry of the same date reflects that the pain was assessed as the after affect from a dislocated shoulder.  The February 1976 separation examination report for the Veteran's first period of service, the September 1978 enlistment examination report for his second period of service, and the April 1980 separation examination report for his second period of service all reflect a normal clinical evaluation of the upper extremities, including the shoulders. 

The post-service treatment records do not document shoulder problems until 2001.  A November 2001 private treatment record reflects that the Veteran had low back pain and "new neck pain."  The pain went into the right shoulder.  Private treatment records dated in August 2003 show a complaint of back pain for the past three years that "now" involved both arms over his shoulders.  They note the Veteran's belief that he had arthritis since the age of thirteen, and that he had sustained a dislocated right shoulder.  It was noted that the Veteran had a chronic general pain syndrome with a remote history of generalized pain in his teens which redeveloped into his current pain syndrome after trauma sustained three years earlier.  

To the extent the Veteran states that he has had arthritic pain gradually spreading to various areas ever since active service, as suggested in the July 2013 VA Form 9, the Board does not find this credible, as it is contradicted by the post-service treatment records discussed above showing that the Veteran did not have a local or generalized pain condition until after injuring his back in 2000.  

In the October 2016 VA examination report, the examiner opined that the Veteran's right shoulder degenerative joint disease was less likely than not related to his in-service right shoulder complaints.  The examiner explained that the available records showed that the Veteran worked in a number of heavy labor jobs after service, as well as participating in martial arts exercise.  There were no references in the post-military record to a shoulder condition until 2008.  In the absence of any objective record relating a right shoulder condition to any events in service, and in the presence of alternative post-military etiology for development of a right shoulder condition, the examiner opined that it was more likely than not that the Veteran's right shoulder condition developed as a result of overuse and exertional activity after service, and was unrelated to any events while he served on active military duty. 

Although the VA examiner erroneously stated that there was no documentation of a right shoulder condition until 2008, this error does not compromise the adequacy of the examination report.  The evidence discussed above shows that the Veteran did not report right shoulder pain after service until 2001, when he reported low back pain subsequent to a back injury in 2000, as well as "new neck pain" with pain going into the right shoulder.  In short, the evidence shows that the Veteran's current right shoulder pain did not develop until many years following service separation, consistent with the examiner's finding.  Moreover, the examiner cited a post-service cause for the Veteran's right shoulder arthritis, namely intensive physical use in heavy labor jobs and martial arts. 

The VA examiner's opinion carries more weight than the Veteran's lay statements on this issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Indeed, the Veteran has not specifically stated that his current right shoulder disability is related to his in-service shoulder complaints. 

Service connection is not warranted for bilateral shoulder arthritis based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for osteoarthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  With regard to the right shoulder, the Veteran's report of occasional right shoulder aches is not sufficient to establish chronicity.  See 38 C.F.R. § 3.303(b).  The phrase "arthritic pain" in the diagnosis section does not in itself establish arthritis at the time.  It was not based on an X-ray study and no reference was made to physical examination that indicated the presence of arthritis.  Moreover, it was accompanied by a question mark, indicating that this diagnosis was provisional and uncertain.  Thus, chronicity during service is not shows.  

The preponderance of the evidence weighs against continuity of symptoms after service, as the private treatment records reviewed above reflect that he did not again experience right shoulder symptoms until many years after service separation.  Moreover, and in the alternative, the VA examiner found an intercurrent cause for the Veteran's right shoulder arthritis, namely post-service heavy lifting and intensive use.  See 38 C.F.R. § 3.303(b).  

Because a left shoulder condition was not noted during service, service connection may not be established based on chronicity or continuity.  See id.  

Finally, the evidence does not show that bilateral shoulder arthritis manifested within one year of service separation.  Thus, service connection on a presumptive basis for osteoarthritis of the shoulders is not established.  See 38 C.F.R. §§ 3.307, 3.3.309. 

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for arthritis of the right and left shoulders is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Generalized Arthritis

The Veteran states that as a result of cold injuries to the feet, he developed a generalized arthritis condition that spread to various joints including the knees, hips, back, and shoulders.  As discussed above regarding the Veteran's bilateral shoulder arthritis, the evidence shows that the Veteran did not develop a generalized pain condition until years after service separation, and not until after sustaining an injury to the back in 2000.  The evidence does not otherwise show that arthritis manifested until years following service separation.  Although chronic effects of cold exposure include arthritis or other bone abnormalities, there is no evidence that the Veteran sustained cold injuries to areas other than his feet.  VBA Manual M21-1, III.iv.4.E.4.c.  Service connection has already been awarded for cold injury residuals, including degenerative changes, of the feet.  

In the May 2013 VA examination report, the examiner opined that it was less likely as not that the Veteran had a generalized arthritis condition related to his in-service cold injuries.  The examiner explained that the Veteran's generalized arthritis did not develop until the Veteran's foot symptoms resolved, and that the Veteran did not have other symptoms related to his feet, such as alteration of gait, which could possibly change the biomechanical forces on the joints and cause their deterioration.  This opinion, which was rendered by an objective medical professional and is supported by a specific explanation, carries more weight than the Veteran's unsupported lay statements.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The VA medical opinions dated in May 2013 and October 2016 regarding the Veteran's back and shoulder arthritis also note that the Veteran had a significant post-service history of heavy lifting in jobs involving physical labor, and injury.  

As explained above regarding bilateral shoulder arthritis, the Board does not find it credible that the Veteran had arthritic pain ever since active service, but rather finds that it did not manifest until years following service separation.  Moreover, as explained above, the Board does not find the Veteran's lay opinion to be competent on this issue, and thus it lacks probative weight. 

Because the Board finds that a condition related to generalized arthritis was not noted in service (apart from of the right shoulder and back, which are addressed separately), service connection for osteoarthritis is not warranted under 38 C.F.R. § 3.303(b).  

As discussed above, the evidence does not show that arthritis manifested within one year of service separation.  Therefore, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board notes that the Veteran has also been diagnosed with fibromyalgia.  Service connection for fibromyalgia was denied in an October 2014 rating decision, an appeal of which has not been perfect to the Board.  This issue is not encompassed by the claim for arthritis.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a generalized arthritis condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C.  Back Condition

The Veteran seeks entitlement to service connection for a back condition, stating that it is secondary to service-connected cold injury residuals of the feet.

As discussed above, because the Veteran's cold injuries during service only involved the feet, there is no indication that the Veteran's lumbar spine arthritis is directly related to cold exposure.  The May 2013 VA examiner opined that the Veteran's arthritis in various areas, including his back, was not secondary to cold injuries of the feet, as the Veteran did not show any gait disturbance related to his feet, which would result in an altered gait which could possibly change the biomechanical forces on the joints and cause their deterioration.

In an October 2014 VA opinion, the examiner concluded that the Veteran's degenerative disc and joint disease of the lumbar spine was less likely than not proximately due to or the result of the cold injury residuals of the feet.  The examiner explained that the Veteran's degenerative arthritis condition was not isolated.  Rather, he had diffuse osteoarthritis in many of his joints.  There was no evidence of altered gait or unusual biomechanical strain of the lumbar spine related to his foot condition.  The examiner further noted that for over twenty five years, the Veteran worked after his frostbite injury in a number of manual labor jobs.  Only until his work injury in 2001 did he develop a pain condition of his back. There was no evidence to suggest a connection between the Veteran's foot condition and his back condition.

The VA examiner's opinion, which was rendered by an objective medical professional and supported by a specific explanation, carries more weight than the Veteran's lay opinion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

Accordingly, the preponderance of the evidence weighs against service connection as secondary to cold injury residuals of the feet.  See 38 C.F.R. § 3.310.  The preponderance of the evidence also weighs against a direct relationship to cold injury residuals, as the evidence does not show that the Veteran sustained a cold injury to his back.  The Board has explained above that the Veteran's lay statements do not constitute credible or competent evidence on this issue. 

The preponderance of the evidence also weighs against a relationship between his current lumbar spine pathology and in-service back complaints.  The service treatment records show that the Veteran reported back pain in September 1975 due to lifting and running.  No diagnosis was rendered.  He also reported back pain in August 1975, stating that he had pain in his chest starting in the sternum and shooting through to his back.  He was diagnosed with costal chondritis.  

The February 1976 separation examination report for the Veteran's first period of service, as well as the September 1978 enlistment examination report and April 1980 separation examination report for the Veteran's second period of service, reflect that the Veteran's spine was clinically evaluated as normal. 

The post-service treatment records show that the Veteran had back pain since a work-related injury lifting a heavy pallet in 2001.  He did not report a history of back pain prior to that time.  

An October 2016 VA medical opinion concludes that the Veteran's lumbar spine pathology was less likely than not related to service.  The examiner explained that the Veteran's separation examination was normal with respect to his spine.  Moreover, post-service records showed that the Veteran's first complaint of back pain after separation occurred more than twenty years later.  The record showed that the Veteran worked in a number of heavy labor jobs after service, with multiple references to back complaints related to physical activity, including employment and martial arts training.  The examiner concluded that the Veteran's back condition more likely than not developed as a result of overuse and exertional activity after service, and was unrelated to any events while he served on active duty. 

The October 2016 VA opinion is highly probative, as it represents the informed conclusion of a medical professional and is supported by a specific explanation.  It carries more weight than the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran's complaints of back pain during service are not sufficient to establish chronicity.  See 38 C.F.R. § 3.303(b).  Indeed, the fact that his spine was evaluated as normal at separation weighs against chronicity.  There is no credible evidence of continuity of symptoms, as discussed above regarding the Veteran's shoulder arthritis and generalized arthritis.  Moreover, the Veteran's current pathology has been attributed to an intercurrent cause, namely the post-service injury and intensive use of the back.  See id.  Thus, service connection under section 3.303(b) for arthritis of the lumbar spine as a chronic disease is not established.  Because the evidence does not show that arthritis of the lumbar spine manifested within one year of service separation, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a back condition, including degenerative disc and joint disease of the lumbar spine, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 




II.  Duties to Notify and Assist

VA has duties to notify and assist in the development of a claim.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

In the July 2017 appellate brief asserts that VA did not provide adequate examinations or opinions.  However, the specific deficiencies in the examination reports or opinions were not identified.  Moreover, no argument was presented regarding lack of opinion on any issue.  Thus, the Board finds that this brief is not sufficient to raise the issue of the adequacy of the examination reports or opinions, or the lack of providing an opinion on any issue.  The Board finds no inadequacy.  The opinions are supported by specific explanations consistent with the evidence of record, as detailed above.  Although aggravation opinions were not provided regarding secondary service connection, they were not warranted or requested.  The examiner clearly explained that because there was no effect on biomechanics due to an altered gait that would have an impact on the Veteran's spine or other joints, no relationship existed between the Veteran's arthritic conditions of the shoulders, back and other joints and his service-connected cold injury residuals of the feet.  This opinion is sufficient to find that there is no indication that the Veteran's claimed conditions were aggravated by his service-connected foot disabilities, and therefore an opinion on the issue of aggravation was not warranted.  

Because the credible evidence does not show a left shoulder injury or symptoms during service or within one year of service separation, an opinion addressing direct service connection was not warranted for the left shoulder, as the evidence does not show a disease, injury, or event in service (the cold exposure did not affect the shoulders).  See 38 C.F.R. § 3.159(c) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 


Neither the Veteran nor the record raises any other issues regarding VA's duties to notify and assist.  Cf. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Service connection for right shoulder arthritis is denied. 

Service connection for left shoulder arthritis is denied. 

Service connection for a generalized arthritis condition is denied. 

Service connection for a back condition is denied. 

REMAND

The claims for bilateral flatfeet must be remanded for further development.  Such development will aid the Board in making an informed decision, and help ensure that the claims are afforded every consideration.

A new VA examination and medical opinion must be arranged to assess whether the Veteran has current flatfeet related to in-service cold injuries or to the pes planus noted in a December 1975 service treatment record.  See VBA Manual M21-1, III.iv.4.E.4.c (noting that fallen arches may be a chronic effect of cold exposure).  In the May 2013 VA examination report, the examiner found that the Veteran did not currently have flatfeet, and thus did not render an opinion.  However, other records, including a May 2011 VA examination report and podiatry records dated in 2015 and 2016 note decreased medial arches.  

Accordingly, a new examination and opinion must be obtained which accounts for the records showing findings of decreased arches.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Then, schedule the Veteran for an appropriate VA foot examination to assess whether he has a flatfoot condition related to service.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examination must include any necessary diagnostic testing or evaluation, and the examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  The examiner should also elicit a full history from the Veteran.

The examiner is requested to render an opinion as to whether it is least as likely as not (i.e., a 50 percent or higher probability) that the Veteran has a flatfoot condition related to active service.  

In rendering the opinion, the examiner must account for the findings of fallen arches in recent podiatry records.  The examiner must also address the diagnosis of pes planus in the December 1975 service treatment record.  Finally, the examiner must note that fallen arches are a recognized effect of cold exposure. 

A complete explanation must be provided in support of the conclusion reached. 


3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


